Citation Nr: 1743573	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to March 1988 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2013 rating decision, the RO granted an increased rating of 20 percent for prostate cancer with erectile dysfunction (ED) effective December 15, 2010, service connection with a noncompensable evaluation for residuals laceration left foot, special monthly compensation based on loss of use, and continued the denial of service connection for PTSD.  The Veteran continued to appeal the issues of entitlement to service connection for a left foot condition and PTSD, and higher evaluations for bilateral hearing loss and prostate cancer with ED.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

In an April 2015 statement from the Veteran's representative on his behalf, the Veteran withdrew his request for a Decision Review Officer (DRO) hearing and all issues on appeal except the claim for entitlement to service connection for PTSD.  See Report of General Information dated April 3, 2015.

This claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Unfortunately, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD must be remanded.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Service personal records indicate that the Veteran had service in the Republic of Vietnam from September 1965 to August 1966 and from November 1968 to November 1969.  He is noted to have served in Vietnam in a medical battalion, and to have participated in several Vietnam campaigns and is in receipt of medal and/or awards relating to that service.  The Veteran underwent a VA initial PTSD examination in December 2011.  The VA examiner found that the Veteran did not meet the criteria for PTSD under the DSM-IV criteria.  The examiner specifically stated that while the Veteran did report exposure to body parts and dead bodies while serving in the medical field in Vietnam, he denied having any mental health difficulties related to these past experiences.  At time he would have "crazy dreams", but denied that they were distressing.  The Veteran reported periodic sleep disturbance, but denied having any symptoms consistent with a diagnosis of PTSD or any other mental health disorder.  He reported having a long history of close supportive relationships, a solid work history, and he also had no mental health history.  The examiner opined that the Veteran did not meet the criteria for a mental health diagnosis.

In April 2015, the Veteran indicated that he submitted a notice of disagreement in February 2013 and had requested that a VA examination for PTSD be rescheduled.  He noted that he had another behavioral health appointment at the VA Medical Center (VAMC) in Columbia, Missouri in May 2015.  The Veteran contended that had he been afforded a VA examination for behavioral health, it would have supported a diagnosis of PTSD as his stressor was conceded by the AOJ.  The Board observes that the records referenced by the Veteran were not obtained by the AOJ and a new VA examination was not scheduled.  

On remand, all relevant records should be obtained by the AOJ including the May 2015 VA record identified by the Veteran, and if such records show a current diagnosis of an acquired psychiatric disorder, then the Veteran should be afforded a VA examination to determine the etiology of such.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records, specifically those records maintained by the VA Medical Center (VAMC) in Columbia, Missouri, dated from July 2013 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Thereafter, if such records show a current diagnosis of an acquired psychiatric disorder, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the etiology of the acquired psychiatric disorder. The electronic claims folder must be available for review.

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether any reported stressor (based on Vietnam service) is adequate to support the diagnosis of PTSD and whether it is related to fear of hostile military or terrorist activity.

As to any acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.

In making these determinations the examiner should consider the Veteran's PTSD stressor statements. If there is a medical basis to doubt the history as reported, the examiner should so state.

A complete rationale for any opinion expressed must be provided.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




